105 F.3d 955
Roland MORENO, Plaintiff-Appellant,v.J.A. COLLINS;  Perez, Warden, Defendants-Appellees.
No. 95-40968.
United States Court of Appeals,Fifth Circuit.
Jan. 9, 1997.

Roland Morena, Beeville, TX, pro se.
Appeal from the United States District Court for the Southern District.
Before POLITZ, Chief Judge, and REAVLEY and DENNIS, Circuit Judges.
PER CURIAM:


1
Prisoner-appellant Roland Moreno filed a notice of appeal in this civil action before April 26, 1996, the effective date of the Prison Litigation Reform Act of 1995 (PLRA).  The PLRA requires a prisoner appealing in forma pauperis in a civil action to pay the full amount of the filing fee, $105.  If funds for immediate payment are not available, this court is to assess and, when funds exist, collect, as a partial payment of the filing fee, 20 percent of the greater of:  (a) the average monthly deposits to Moreno's trust-fund account, or (b) the average monthly balance in that account for the six-month period immediately preceding November 17, 1995, the date of the filing of the notice of appeal herein.  After payment of the initial partial filing fee, funds shall be deducted from Moreno's account until the full filing fees are paid.  See 28 U.S.C. § 1915(b)(1),(2).  Adepegba v. Hammons, 103 F.3d 383 (5th Cir.1996).


2
Moreno has 30 days from the date of this order to comply with the PLRA requirements, including:


3
1) payment of the appellate filing fee of $105 to the clerk of the district court;  or


4
2)(a) the filing in this court of an affidavit stating all assets that Moreno possesses;  and


5
(b) the filing of a certified statement by the custodian of Moreno's trust-fund account for the six-month period immediately preceding the date of the filing of the notice of appeal herein.


6
The clerk of this court is directed to provide Moreno with the proper forms for compliance herewith.


7
This appeal is held in abeyance until Moreno complies herewith or until the expiration of 30 days, whichever comes first.  If Moreno does not comply within the 30 days, the clerk of this court is directed to dismiss the appeal for lack of prosecution.  See Fifth Circuit Rule 42.3.


8
APPEAL HELD IN ABEYANCE.  COSTS ORDER ENTERED.